Citation Nr: 0739973	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  04-00 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a stroke with 
residual brain damage claimed as secondary to service-
connected diabetes mellitus.

2.  Entitlement to service connection for hypertension 
claimed as secondary to service-connected diabetes mellitus 
and post traumatic stress disorder.

3.  Entitlement to service connection for an abdominal aortic 
aneurysm claimed as secondary to stroke, hypertension and 
service-connected diabetes mellitus and post traumatic stress 
disorder.

4.  Entitlement to service connection for a lung condition, 
to include eosinophilic granuloma, claimed as the result of 
herbicide exposure.

5. Entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 for hypoxic-ischemic brain injury or other additional 
disability resulting from treatment received from a 
Department of Veterans Affairs medical facility from March 18 
to April 4, 1997.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied claims for secondary 
service connection for a stroke with residual brain damage, 
hypertension, and an aortic aneurysm, a claim for a lung 
condition, to include eosinophilic granuloma, and a claim for 
38 U.S.C.A. § 1151 benefits for a stroke with residual brain 
damage.  

The veteran and his wife testified before the undersigned at 
a June 2006 hearing at the Hartford RO.  A transcript has 
been associated with the file.  The appeal was remanded in 
September 2006.  As indicated in that remand, while the 
veteran claimed "additional disability" due to a stroke in 
his 38 U.S.C.A. § 1151 claim, the claimed injury is more 
properly characterized as including a hypoxic-ischemic event 
noted in the medical records, and this has been reflected in 
the statement of the issue.  


FINDINGS OF FACT

1.  There is no competent evidence that the veteran had a 
stroke, or that he now has residuals of a stroke.  

2.  Hypertension was first shown years after service, and is 
not due to any in-service events, or related to service-
connected diabetes mellitus or PTSD. 

3.  An abdominal aortic aneurysm was first shown years after 
service, and is not due to any in-service events, or related 
to service-connected diabetes mellitus or PTSD.

4.  A chronic lung disability, diagnosed as eosinophilic 
granuloma, began years after service, and is not due to any 
incident of service including Agent Orange exposure during 
service in Vietnam.

5.  The veteran did not incur hypoxic-ischemic brain injury, 
or other additional disability due to a VA hospitalization 
from March 18 to April 4, 1997.  


CONCLUSIONS OF LAW

1.  A stroke with residual brain damage, hypertension, and an 
abdominal aortic aneurysm were not incurred in or aggravated 
in active service, and were not proximately due to or 
aggravated by service-connected diabetes mellitus and/or 
PTSD.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).

2.  A chronic lung disability, diagnosed as eosinophilic 
granuloma, was not incurred in or aggravated by any events 
which occurred in service, including Agent Orange exposure.  
38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  The criteria for compensation for hypoxic-ischemic brain 
injury, or other additional disability, claimed to have 
resulted from VA hospital care from March 18 to April 4, 
1997, have not been met. 38 U.S.C.A. § 1151 (West 2002); 38 
C.F.R. 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

The appellant is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
had certain injuries during service or that he experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layman, however, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Service connection

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted on a presumptive basis for certain 
chronic diseases if the disability was manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  If there is no showing of a chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Generally, to 
establish service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may be granted on a secondary basis for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. 
§ 3.310(a).  Secondary service connection may also be 
established for a disorder which is aggravated by a service-
connected disability; compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
38 C.F.R. § 3.310(c) (2007); Allen v. Brown, 8 Vet. App. 374 
(1995).  

A.  Stroke

The veteran contends that he had a stroke, which was caused 
by service-connected diabetes mellitus.  However, the medical 
evidence does not show that the veteran has suffered a 
stroke.  In this regard, a March 2005 optometry clinic note 
reports that the veteran provided a history of a stroke in 
1996, recovered.  However, medical evidence which is simply 
information recorded by the examiner "unenhanced by any 
additional medical comment by that examiner, does not 
constitute 'competent medical evidence.'"  LeShore v. Brown, 
8 Vet.App. 406, 409 (1995).  The actual treatment records do 
not show a stroke, or residuals of a stroke.  In particular, 
in September 2004, a VA neurologist, S. P., M.D., who had 
previously evaluated the veteran regarding hypoxic brain 
injury and microangiopathy, wrote that a 2002 magnetic 
resonance imaging (MRI) scan had revealed "no evidence of 
lacunar or other parenchymal stroke-like lesions."  Without 
medical evidence of the current existence of a claimed 
condition, there may be no service connection.  Degmetich v. 
Brown, 104 F.3d 1328 (1997).  Thus, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for stroke residuals.  As a result, the 
benefit-of-the-doubt does not apply, and the claim must be 
denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

B.  Hypertension

Service medical records do not show hypertension in service, 
and the veteran's blood pressure was 112/70 on a VA 
examination in August 1970.  During a September 1973 VA 
hospitalization, the veteran denied a history of 
hypertension.  The veteran contends, however, that 
hypertension was caused or aggravated by service-connected 
diabetes mellitus and/or PTSD.  He is in receipt of a 20 
percent rating for diabetes mellitus, effective since March 
2001.  A 100 percent rating for service-connected PTSD has 
been in effect since December 1981.

The file does not clearly show when hypertension was first 
diagnosed.  The earliest elevated blood pressure reading of 
record was in June 1978, when blood pressure readings of 
138/100 and 122/90 were reported on a VA outpatient treatment 
record.  However, the report of a cardiac stress test at 
Bristol Hospital in May 1984 reflects that he did not have a 
history of hypertension, and that his blood pressure was not 
then elevated.  The following month, though, in June 1984, a 
blood pressure of 170/110 was noted, and in September 1985, 
his blood pressure was 148/118, although on neither of these 
occasions was a diagnosis of hypertension noted.  

On a February 1994 Bristol Hospital emergency room report, 
the veteran's past medical history was noted to be 
significant for hypertension.  Blood pressure readings of 
150/92 and 146/90 were obtained.  In June 1994, blood 
pressures were 140/70 and 110/79, although a history of 
hypertension was again noted.  Since then, hypertension has 
rarely been shown as an active diagnosis, although VA records 
of cardiac treatment from 2004 to 2006 include records 
showing medication prescribed for blood pressure, and that 
blood pressures were within target ranges.  

Thus, although it is not clear precisely when hypertension 
was diagnosed, it was apparently at some point between June 
1984 and February 1994.  Diabetes mellitus, in contrast, was 
not diagnosed until January 2001, when VA outpatient 
treatment records show that in January 2001, the veteran 
reported his outside doctor had noted that he was 
hyperglycemic.  Laboratory studies disclosed blood glucose of 
212, and he was started on oral medication for diabetes 
mellitus.  Since then, he has been treated for diabetes 
mellitus.  Thus, diabetes mellitus was diagnosed in early 
2001, according to the medical evidence of record, after 
hypertension was diagnosed.  

Prior to the 2001 diagnosis of diabetes mellitus, during a 
hospitalization in Bristol Hospital in November 1990, 
laboratory studies showed an elevated glucose level of 165; 
the following day, the glucose level was 113.  The normal 
range was 0 to 110.  In the discharge summary, the reduction 
from 165 to 113 was noted, and there was no diagnosis of 
diabetes mellitus at this time.  There is no medical evidence 
showing that diabetes mellitus had its onset at that time.  
Even if diabetes mellitus had begun at that time, however, 
there is no medical evidence indicating that the barely 
mentioned, well-controlled hypertension increased in severity 
due to diabetes mellitus.  The veteran is not competent to 
provide such a connection, as he lacks medical expertise.  
See, e.g., Espiritu, supra.  In the absence of any competent 
indication that hypertension was caused or aggravated by 
diabetes mellitus, the preponderance of the evidence is 
against the claim under that theory of entitlement.

As to PTSD, in support of his contention that PTSD caused or 
aggravated his hypertension, the veteran submitted a report 
prepared for DAV by L. Moss, M.D., in May 1995.  A nexus may 
be established by general medical evidence such as an article 
or treatise, if of sufficient certainty under the facts of a 
specific case.  See Wallin v. West, 11 Vet. App. 509, 514 
(1998).  Dr. Moss reviewed a number of studies available at 
that time and concluded that psychosocial stress plays an 
important causative role in the development of hypertension, 
and that it was reasonable to conclude that wartime 
experience often plays a causative role in the development of 
hypertension.  He also concluded that veterans suffering from 
PTSD, the "prototypical anxiety disorder" were at increased 
risk for developing hypertension.  However, this was a 
general statement of the author's conclusions regarding 
several studies, few of which involved PTSD.  The 20 cited 
studies took place from 1965 to 1993, and the report itself 
is over twelve years old.  Moreover, neither Dr. Moss's 
conclusions presented in his 1995 paper, nor any of the 
studies as summarized are directly applicable to the facts of 
the veteran's case.  

The veteran argues that, at a minimum, Dr. Moss's report is 
sufficient to trigger an examination.  An examination is 
warranted if there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability.  38 C.F.R. § 3.359(c).  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, no examiner or medical or mental health 
treatment provider, in the voluminous records of VA and 
private treatment, for both mental and physical conditions, 
over the decades since service, has ever suggested a causal 
connection between the veteran's PTSD and his well-
controlled, rarely mentioned hypertension, either as the 
proximate cause or by aggravation.  Dr. Moss's report is 12 
years old, and cites to studies dated from 14 to 40 years 
ago.  The studies themselves, according to the summary, 
essentially show correlations between mental factors such as 
anxiety disorders or stressful situations, and physical 
conditions, such as hypertension, and speculate that there 
could, at times, be a causal connection.  Particularly in 
view of the absence of any such suggestion in the medical 
evidence specific to the veteran, the Board finds that this 
possibility suggested in these early studies is simply too 
non-specific, both as to the veteran, and as to the question 
of medical causation, and speculative to "indicate" that a 
current disability "may be associated" with military 
service, such as to warrant an examination.  

In the veteran's case, the clear preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  38 
U.S.C. § 5107(b); see Ortiz, supra; Gilbert, supra.  

C.  Abdominal Aortic Aneurysm

The veteran contends that he developed an abdominal aortic 
aneurysm as a result of diabetes mellitus, stroke, 
hypertension, and PTSD.  He feels that the conditions are all 
related, and that diabetes mellitus caused the stroke, and 
aggravated the hypertension, which in turn aggravated the 
aortic aneurysm.  

The evidence shows that a small abdominal aortic aneurysm was 
found in November 2000, and since then the veteran has been 
followed by K. Benoit, M.D., for the abnormality.  In July 
2006, Dr. Benoit wrote that it had gradually increased from 
3.3 cm to 4.1 cm in size since that time.  Currently, it was 
asymptomatic, and surgical intervention was not needed, or 
anticipated until the aneurysm reached at least 5 cm in size.  
Records from Bristol Hospital include abdominal ultrasounds 
dated in 2001 and 2003 which show the abdominal aortic 
aneurysm.  None of this evidence links the abdominal aortic 
aneurysm with service-connected diabetes mellitus or PTSD.  
As discussed above, service connection for hypertension and 
stroke residuals is denied in this decision, but there is 
likewise no medical evidence linking the abdominal aortic 
aneurysm with any such condition.  At his hearing, he 
indicated that the condition was not shown until after the 
1997 surgery, but, as discussed below, the medical evidence 
shows there was no VA fault in connection with that 
hospitalization.  Thus, it is not necessary to determine 
whether this asymptomatic finding is in fact a disability.  
The preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C. § 5107(b); see Ortiz, supra; 
Gilbert, supra.  


D.  Lung Condition, to include Eosinophilic Granuloma

The veteran contends that his lung condition developed 
secondary to herbicide (Agent Orange) exposure in Vietnam.  
Service records show that the veteran served in Vietnam, and 
a veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed during such 
service to certain herbicide agents (e.g., Agent Orange).  In 
the case of such a veteran, service incurrence for the 
following diseases will be presumed if they are manifest to a 
compensable degree within specified periods, even if there is 
no record of such disease during service: chloracne or other 
acneform diseases consistent with chloracne, type 2 diabetes, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and sub-acute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, and trachea), and soft-tissue sarcomas.  38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2007).  Service connection based on exposure to Agent Orange 
may also be established on the basis of direct causation.  
This is particularly important when there is an approximate 
balance of positive and negative evidence in an appellant's 
particular case because a claimant is entitled to the benefit 
of the doubt.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  
However, establishing "[a]ctual causation carries a very 
difficult burden of proof."  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).  

Service medical records show that in connection with 
evaluation of chest pain (ultimately diagnosed as 
costochondritis), a chest X-ray was taken in July 1969, which 
noted the left hilum to be quite prominent, and a more 
precise study was recommended.  According to a consult 
request, the provisional diagnosis was rule out lymphoma or 
granuloma.  However, when evaluated the following day on 
referral, it was noted that the chest X-ray was interpreted 
by the radiologist as normal.  A fluorographic study in 
August 1969 did not disclose any significant abnormalities.  

Bristol Hospital records show that in February 1994, the 
veteran had discoid atelectasis in the lungs.  Pulmonary 
function tests in May 1994 showed restrictive lung disease.  
VA records show that in February 1997, the veteran was 
admitted for coronary artery bypass graft, but two new vague 
right upper lobe nodules were shown on a chest X-ray.  Lung 
computerized tomography (CT) scan in February 1997 showed 
innumerable tiny irregular nodules in both lungs.  Lung 
biopsy at the time of his March 1997 surgery showed pulmonary 
eosinophilic granulomas.  Pulmonary function tests showed a 
restrictive defect consistent with interstitial lung disease, 
and it was noted that he had been exposed to silica while 
working at a foundry in the 1970's.  

N. Bondhus, M.D., wrote in August 2002 that pulmonary 
function tests had disclosed severe restriction and mild 
obstruction with abnormal diffusion capacity probably related 
to underlying fibrosis.  He noted that the veteran reported 
that significant exposure to inhaled Agent Orange and that 
direct pulmonary complication of this exposure had not been 
totally defined.  

A VA examination was conducted in January 2007.  The veteran 
reported that he had smoked cigarettes since the age of 16 or 
17.  He reported no knowledge of asbestos exposure but 
reported possible Agent Orange exposure in Vietnam.  The 
examiner summarized the pertinent evidence, including the in-
service finding which he noted had later been determined to 
be normal.  Pulmonary function tests in May 2002 also showed 
findings consistent with pulmonary restriction, and another 
test was consistent with smoking or other carbon monoxide 
exposure.  The examiner explained that eosinophilic granuloma 
is an uncommon interstitial lung disease that is 
epidemiologically related to tobacco smoking.  No 
occupational causes or chemical exposures such as Agent 
Orange have been recognized.  The examiner concluded that the 
veteran currently had eosinophilic granuloma.  Medical 
literature did not support a relationship or examination 
between eosinophilic granuloma and herbicide exposure.  It 
was not likely related to in-service exposure to herbicides.  
It was more likely that it was related to smoking cigarettes.

Eosinophilic granuloma is not a disease presumptively 
associated with Agent Orange exposure, and service connection 
is not warranted on that basis.  As to actual causation, the 
January 2007 VA opinion, based on a thorough review of the 
record and containing a specific diagnosis and clear 
conclusions, along with a rationale, outweighs Dr. Bondhus's 
observation that pulmonary complications of Agent Orange 
exposure have not been "totally defined."  Thus, the 
evidence establishes that a lung disability, diagnosed as 
eosinophilic granuloma, was first demonstrated after service, 
and was not due to any events in service, including presumed 
Agent Orange exposure.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt does not 
apply, and the claim must be denied.  38 U.S.C. § 5107(b); 
see Ortiz, supra; Gilbert, supra.  

Compensation under 38 U.S.C.A. § 1151

The veteran claims that he sustained additional disability as 
a result of treatment received during a VA hospitalization 
from March 18, 1997, to April 4, 1997, when he underwent 
quintuple bypass open heart surgery with left and right lung 
biopsies. 

Compensation under 38 U.S.C.A. § 1151 shall be awarded for a 
qualifying additional disability caused by VA treatment, as 
long as such additional disability was either caused by VA 
fault, or by an event not reasonably foreseeable. 38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.361.  A disability is a qualifying 
additional disability if the disability was not the result of 
the veteran's willful misconduct and the disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility and the proximate cause of the disability 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).  

Records of the veteran's VA hospitalization from March 18, 
1997, to April 4, 1997, show that he had initially been 
hospitalized in February 1997, for coronary artery bypass 
graft surgery, but preoperative work up had disclosed lung 
abnormalities.  In view of the new lung nodules, and the 
established severe coronary artery disease requiring coronary 
revascularization, a plan was developed to perform a median 
sternotomy; biopsy the nodules in the right lung and obtain a 
pathology result; and if not malignant, proceed with the 
coronary artery bypass graft.  The veteran said he understood 
the plan of care and was in full agreement with it.  

On March 20, 1997, he underwent coronary artery bypass graft 
surgery times five.  According to the hospital summary, the 
veteran had a very stormy intra-operative course precipitated 
by incredibly bad coronary vessels.  The procedure and post-
operative recovery were complicated by requiring 
approximately 10 hours on an intra-aortic balloon pump and 
numerous medications to maintain hemodynamic stability, as 
well as high peak ventilation pressures and poor oxygenation.  
On post-operative day one, he did not have any evidence of a 
stroke; however, respiratory status was problematic, likely 
secondary to extremely long bypass time on top of chronic 
lung disease.  

He was initially extubated on March 22, 1997, but developed 
ARDS [adult respiratory distress syndrome], and required 
reintubation and additional blood pressure support.  His 
recovery was further complicated by pneumonia.  Another 
attempt at extubation on March 26 was also unsuccessful; he 
was finally extubated on March 28.  

He also required psychiatric evaluation for agitation, 
anxiety, and reduced short term memory.  He was evaluated by 
neurology who reported that he had acute post-operative 
delirium and may have sustained hypoxic insult 
intraoperatively and during failed extubation.  An 
electroencephalogram was significant for global mild slowing.  
Head computerized tomography (CT) scan was normal except for 
minimal cortical atrophy.  Two days later, he showed 
improvement, and the impression was that he was improving 
steadily although it was suspected that short-term memory 
deficit was new and could reflect hypoxic or ischemic injury.  
It was recommended that he undergo further testing in six 
months to assess whether his symptoms were transient or 
permanent. 

First, it must be determined whether the veteran has 
additional disability caused by (and not simply coincident 
to) the hospitalization.  In determining whether a veteran 
has an additional disability, VA compares the veteran's 
condition immediately before the beginning of the relevant 
care or treatment to the veteran's condition after such care 
or treatment.  38 C.F.R. § 3.361(b).  

On a psychological evaluation during the hospitalization 
prior to the surgery, there was no evidence of cognitive 
status impairment.  However, medical records dated prior to 
the coronary artery bypass graft were remarkable for a 
significant psychiatric history that included deficits in 
memory and cognitive functioning.  For instance, on a VA 
psychiatric examination in February 1982, the veteran was 
observed to be befuddled.  He appeared possibly demented, and 
psychological testing was recommended.  In January 1984, a 
psychiatric evaluation documented significantly impaired 
concentration as well as short and long term memory.  On a 
June 1985 VA psychiatric examination, deficits on memory 
tests were noted.  In August 1989, his wife wrote that he was 
incapable of making decisions on a day to day basis, and in 
February 1989, Dr. Snow, his private psychiatrist, reported 
he was essentially confined to his house due to his level of 
anxiety.  A September 1991 VA psychiatric examination found 
his immediate, recent, and remote memory to be severely 
impaired.  

After the surgery, the veteran underwent psychiatric 
evaluations.  In 2002, the veteran was evaluated by a VA 
neurologist, who ordered an MRI of the brain in April 2002 
which showed no evidence of acute cerebra ischemia or other 
acute intracranial pathology, and evidence of minimal 
periventricular chronic microangiopathy.  Neuropsychological 
evaluation in April 2002 demonstrated deficits thought to be 
consistent with a dementia of probable mixed etiology, i.e., 
residuals of hypoxic episode and cerebrovascular disease.  
The neurologist, in July 2002, noted that the veteran 
suffered from hypoxic-ischemia brain injury during the 
coronary artery bypass graft procedure.  His primary 
neurological deficits were related to persistent short and 
long term memory impairment, which seemed quite 
incapacitating.  He also had intermittent periods of numbness 
in his right arm thought to be most likely related to a left 
frontal lobe lesion.  The impression was memory impairment as 
a consequence of hypoxic/ischemic encephalopathy.  The same 
neurologist saw the veteran again in September 2004; this 
time, the veteran complained of sharp pain in his right 
forearm.  He noted that the veteran was alert and oriented, 
although he appeared somewhat depressed and anxious.  He had 
a history of presumed hypoxic-ischemic encephalopathy, but 
without any major structural abnormalities on an MRI in 2002.  
The neurologist thought that it was unlikely his new 
complaint of arm pain was related to the micro-angiopathic 
brain disease. 

A VA examination was performed in January 2007, to determine 
if the veteran had additional disability due to the March to 
April 1997 hospitalization, and if so, whether VA fault was 
involved.  The examination report summarized all of the 
relevant evidence.  The examiner noted that records establish 
that the veteran has a strong family history for coronary 
artery disease, in addition to risk factors of smoking, 
hypertension, and diabetes mellitus.  In April 1984, he had a 
myocardial infarction.  He underwent coronary artery bypass 
graft in 1997 followed by progressive angina and myocardial 
laser treatment in 1999.

The examiner also noted that records established that prior 
to the 1997 heart surgery, the veteran had psychiatric 
impairment including PTSD, and had significant memory and 
cognitive deficits.  He was observed to have similar deficits 
immediately after his heart surgery, and the providers 
expressed concern about a possible relationship to the heart 
surgery, which was complicated by extensive duration on a 
balloon pump, periods of hypoxia, and multiple medications.  
The records did not demonstrate that the veteran's hospital 
treatment, including surgery, were proximately caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA.  
The records also did not demonstrate any significant findings 
to demonstrate that his memory and cognitive function were 
significantly impaired or changed from his previous state 
after the surgery, when the entire medical record was 
considered.  Based on this, the examiner concluded, the 
veteran did not likely experience additional disability due 
to the heart surgery in 1997.

Neither the Board nor the veteran possesses the necessary 
medical expertise to challenge the results of this medical 
opinion.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992) (a 
layman is not competent to offer a diagnosis or medical 
opinion); Jones v. Principi, 16 Vet. App. 219, 225 (2002) 
(Board must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision); Colvin v. Derwinski, 1 Vet.App. 171 (1991) (Board 
is prohibited from making conclusions based on its own 
medical judgment).  The medical evidence concluding that 
memory loss was likely due to hypoxia which occurred during 
the hospitalization was not based on a review of the evidence 
prior to the hospitalization, which showed significant memory 
impairment on numerous examinations over several years.  
Thus, as it addressed evidence of the veteran's condition 
before, during, and after the hospitalization at issue, the 
January 2007 VA examination is more probative than opinions 
based only on the records during, or during and after, the 
hospitalization.  

Moreover, for compensation under 38 U.S.C.A. § 1151, there 
must be additional disability caused by VA treatment, and it 
must have resulted from carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA, or an event not reasonably foreseeable.  
There is no allegation that the complications were not 
reasonably foreseeable, and the VA examiner concluded that 
there had been no VA fault.  There is no medical evidence to 
the contrary.  The veteran believes that he was under general 
anesthesia too long, and that this caused residuals, 
including memory loss.  However, neither the veteran nor his 
wife is competent to address these questions, as medical 
expertise is required.  The preponderance of the evidence 
establishes that the veteran did not incur additional 
disability during the hospitalization, and, in any event, 
there is no competent evidence suggesting VA fault.   

The veteran also contends that he was given an experimental 
drug during the hospitalization, which he feels may have 
caused additional disability.  However, the VA examiner 
concluded that there was no additional disability.  The 
medical evidence which did indicate additional disability 
attributed it to hypoxic-ischemia brain injury resulting from 
the complicated surgery and recovery.  Further, there is no 
competent evidence that any experimental drugs were used, or 
that, if they were, any additional disability resulted.  
Again, these are a matter beyond a layperson's competence.  

In conclusion, there is no competent evidence suggesting that 
VA fault, experimental drugs, or lack of foreseeability was 
involved in the complicated surgery and postoperative 
recovery of the veteran in March and April, 1997.  Moreover, 
as discussed above, the weight of the evidence establishes 
that there was no additional disability resulting from the VA 
hospitalization from March 18 to April 4, 1997.  Therefore, 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C. § 5107(b); see Ortiz, supra; 
Gilbert, supra.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter(s) 
sent to the appellant on October 2006 that fully addressed 
all four notice elements.  The letter informed the appellant 
of what evidence was required to substantiate the claim(s) 
and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.  Although the notice letter was not sent before the 
initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of her or his 
claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of a March 2007 supplemental 
statement of the case after the notice was provided.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA and private 
records identified by the veteran.  The veteran submitted 
private records as well, and was provided an opportunity to 
set forth his or her contentions during the hearing before 
the undersigned Veterans Law Judge.  The appellant was 
afforded a VA medical examination in January 2007.  As to the 
issues not addressed in the examination, as discussed where 
applicable above in the sections pertaining to the individual 
disabilities, there is no medical evidence supporting the 
secondary service connection claims, which are not subject to 
lay observation.  Significantly, neither the appellant nor 
his or her representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a stroke with residual brain damage is 
denied.

Service connection for hypertension is denied.

Service connection for an abdominal aortic aneurysm is 
denied.

Service connection for a lung condition, to include 
eosinophilic granuloma, is denied.

Compensation benefits under 38 U.S.C.A. § 1151 for hypoxic-
ischemic brain injury or other additional disability 
resulting from treatment received from a Department of 
Veterans Affairs medical facility from March 18 to April 4, 
1997, is denied.  




____________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


